Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 10, 16-19 and 21 are objected to because of the following informalities: Claim 10 has no period to end the sentence. Claim 16 has repeating/duplicate limitations. Claim 19 is listed twice. Claim 21 has no limitations. There are stray periods after claims 17-19. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-14, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (US 20150279093 A1).
Regarding claim 1, Sung teaches a method comprising: receiving an image of a formation, the image comprising image values based on the formation; receiving a log property of the formation, the log property comprising log property values based on the formation (e.g. available well cores samples can be transformed into well core image sample data as formation image logs in borehole image log format and be used to provide additional data to increase accuracy of lithofacies modeling of reservoir formations- para. 8-11); correlating locations of the log property values of the formation to corresponding locations in the image (e.g. At 104, the dimensionless 360-degree well core sample photo image 200 is geospatially anchored into a proper 3D location in a 3D environment. For example, the 360-degree well core sample photo image 200 can be enhanced with geospatial anchoring data (e.g., compass direction), latitude/longitude coordinates, depth data including top and bottom depth of the core, and the like. This can be likened to taking a picture of trees along a hiking trail next to a particular mountain in a group of mountains. If one looks at the photograph without any additional context, one will not easily be able to tell whether it was taken next to mountain A with an elevation X or from mountain B with an elevation Y. However, if Global Positioning System (GPS) system coordinates and proper elevation of the photographed site is included with the photograph, then the photograph has much more meaning. For example, details and variation patterns of the photographed trees' leaves will have much more meaning--e.g., the trees can be re-located, studied further, etc. for subsequent digital studies- para. 34 and figs. 3-6); determining a transfer function with the image values and the correlated log property values as inputs (e.g. At 106, color variation of the 360-degree digital photo image 300 of FIG. 3 is decomposed into color 
Regarding claim 2, see the rejection of claim 1 above. Sung further teaches taking an image of a sample extracted from a downhole formation to obtain the image of the formation (e.g. 360-degree well core sample photo image integration, calibration, and interpretation for modeling of reservoir formations and lithofacies distribution- para. 2). 
Regarding claim 3, see the rejection of claim 1 above. Sung further teaches wherein the image of the formation is obtained from within a wellbore (e.g. borehole image log data- para. 8).
Regarding claim 4, see the rejection of claim 1 above. Sung further teaches wherein the log property of the formation is measured on a sample extracted from a downhole formation (e.g. providing 360-degree well core sample photo image integration, calibration, and interpretation for modeling of reservoir formations and lithofacies distribution- para. 2).
Regarding claim 5, see the rejection of claim 1 above. Sung further teaches wherein the log property of the formation is measured from within a wellbore (para. 8).
Regarding claim 12, see the rejection of claim 1 above. Sung further teaches the method of any one of claims 1 to 3, wherein the image is a two-dimensional image (fig. 6).
Regarding claim 13, see the rejection of claim 12 above. Sung further teaches wherein the two dimensional image is acquired via one or more members selected from the group of acoustic (e.g. acoustic imaging- para. 24). Since the claim states “selected from the group of”, only one condition needs to be met.
Regarding claim 14, see the rejection of claim 1 above. Sung further teaches the method of any one of claims 1 to 3, wherein the image is a three-dimensional image (para. 7A).
Regarding claim 16, see the rejection of claim 1 above. Sung further teaches the method of any one of claims 1, 4, or 5, wherein the log property comprises one or more selected from the group of mineral composition, porosity, rock types, and formation types (e.g. A well core sample is a piece of rock including one or more lithofacies extracted from a wellbore beneath the earth's surface that provides actual/accurate physical evidence of reservoir formation characteristics (e.g., rock type, formation thickness, etc.). In some instances, well core samples can also reveal structural dip, fault, fracture, porosity, mineral composition, and/or other values, conditions, etc. Traditionally, geologists or other experts visually examine a well core sample and describe it on paper or in other formats- para. 26).
Claim(s) 17 recites similar limitations as claim(s) 1 above, but in system form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Sung teaches a system to carry out the invention (abstract).
Claim(s) 19 recites similar limitations as claim(s) 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Sung teaches a computer readable medium (para. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 20150279093 A1) in view of Berard (US 20170205531 A1).
Regarding claim 6, see the rejection of claim 1 above. As can be seen above, Sung teach/es all the limitations of claim 6 except wherein the graphical representation comprises a representation of the image of the formation appearing combined with a representation of the log property across a surface area of the image.
In the same field of wellbore imaging, Berard teaches wherein the graphical representation comprises a representation of the image of the formation appearing combined with a representation of the log property across a surface area of the image (e.g. FIG. 16 shows a perspective view of an example of a model 1600 along with information acquired via bores. The model 1600 includes information pertaining to borehole structural geology. Such information is based at least in part on processing of borehole-wall image data, particularly image data from a lateral portion of a bore. A model such as the model 1600 may include information that is based at least in part on processing of seismic data- para. 257). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process wellbore imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Sung with the features of labeling map information as taught by Berard. The motivation would have been to give the user more precise wellbore information at the correlated location of the wellbore map.
Regarding claim 7, see the rejection of claim 1 above. Sung as modified by Berard further teaches wherein the transfer function comprises relating the image to a graphical element and a location of the graphical element in the graphical representation (Berard: para. 257 and fig. 16).
Regarding claim 10, see the rejection of claim 1 above. Sung as modified by Berard further teaches wherein the rendering comprises defining the components of elements of graphical representation ((Berard: para. 257 and fig. 16).

Claim(s) 8, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 20150279093 A1).
Regarding claim 8, see the rejection of claim 1 above. As can be seen above, Sung teach/es all the limitations of claim 8 except further comprising mapping the image values via a look up table having the image value matched to components of the transfer function. However, Examiner takes OFFICIAL NOTICE that LUTs is/are extremely well known and have been used for mapping values for decades in graphics art (See Dewald US 20190257161- para. 39-42). Therefore, storing a LUT with function values would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.
Regarding claim 11, see the rejection of claim 1 above. As can be seen above, Sung teach/es all the limitations of claim 11 except wherein components of the transfer function comprise opacity and/or color. However, Examiner takes OFFICIAL NOTICE that color and opacity values is/are extremely well known and have been used for mapping values for decades in graphics art (See Julian US 20060062084- para. 17 and abstract). Therefore, using color and opacity for a graphics display function values would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.
Regarding claim 15, see the rejection of claim 14 above. As can be seen above, Sung teach/es all the limitations of claim 15 except wherein the three-dimensional image is acquired via one or more members selected from scanning electron microscopy (SEM). However, Examiner takes OFFICIAL NOTICE that SEM imaging is/are extremely well known and have been used for imaging decades (See Monteiro US 20170285211 A1- para. 5, 13 and fig. 6). Therefore, using SEM imaging for imaging wellbores would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.
Allowable Subject Matter
Claim(s) 9, 18 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613